Case: 1:21-cv-03351 Document #: 40 Filed: 09/03/21 Page 1 of 1 PagelD #:768

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

 

 

EASTERN DIVISION
SHEDRICK BOWES-NORTHERN,
Plaintiff, Case No. 1:21-cv-03351
Vv. Hon. Charles R. Norgle
CITY OF CHICAGO, et al.,
Defendants.
ORDER

Amongst Plaintiff's numerous and voluminous complaints against Defendants, not the least of
which are allegedly serious medical issues from the shackling of Plaintiff's ankles and handcuffing
for which he received medical care. See Payne v. Pauley, 337 F.3d 767, 778-80 (7th Cir. 2003);
Herzog v. Village of Winnetka, Ill., 309 F.3d 1041, 1043 (7th Cir. 2002). Plaintiff's amended
motion for attorney representation [37] is granted. Plaintiff's initial motion for attorney
representation [33] is denied as moot. The Clerk is instructed to assign counsel to Plaintiff for
purposes of this case in accordance with Local Rule 83.36(b)(1). Assigned counsel shall confer
with Plaintiff expeditiously after assignment and shall file a written status report by October 6,
2021 on the status of Plaintiff's claims in this case and whether counsel intends to seek leave to
file an amended complaint.

IT IS SO ORDERED.
ENTER:

Mhz Gog

CHARLES RONALD NORGL E, Judge
United States District NORGE
DATE: September 3, 2021
